Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Status
Claims 1-20 are pending.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features of “wherein the sidewalls are presented along at least one of … ii) the conduit pad, and …” must be shown or the feature(s) canceled from the claims 11 and similar claim 19 (the conduit pad 1314 is connected between the solder reservoir pad 1312 and solder pad 1316 in Fig. 13, but no Figs show the sidewalls are present along the conduit pad 1314).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 
Additionally, the solder in Fig. 17 labeled as 2008 should be labeled as 1708 as described in the Specification [0063]. The solder in Fig. 21A and Fig. 21B labeled as 2010 should be labeled as 2110 as described in the Specification [0067].
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6, 8, 17-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shinya Tsujimoto, (US 2012/0256312 A1, hereinafter Tsujimoto).
Regarding claim 1, Tsujimoto discloses a structure (in Fig. 3I), comprising:
a substrate (wafer 1A of chip 1, the wafer 1A is diced into chip 1 as described in [0052]); and 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Tsujimoto’s Fig. 3I, annotated. 
a solder pad (UBM 10) on the substrate, wherein the solder pad (10) has sidewalls (upward edge portion of 10 as shown in Fig. 3I) extending up from a surface thereof (a surface of a middle flat portion of UBM 10).  
Regarding claim 2, Tsujimoto discloses the structure of claim 1, 
wherein the solder pad (UBM 10) comprises at least one metal selected from the group consisting of: as nickel (Ni), copper (Cu), gold (Au), titanium (Ti) chromium (Cr), iron (Fe), platinum (Pt), palladium (Pd), ruthenium (Ru), and combinations thereof (Ni, Cu, Au, Ti and Pd are described in [0050]).  
Regarding claim 3, Tsujimoto discloses the structure of claim 1, 
wherein the sidewalls (upward edge portion of 10 in Fig. 3I) are present at edges of the solder pad (10).  
Regarding claim 6, Tsujimoto discloses the structure of claim 1, 
 wherein the sidewalls (upward edge portion of 10 in Fig. 3I) extend up from the solder pad (10) at an angle of greater than 10 degrees (as shown in Fig. 3I).  
Regarding claim 8, Tsujimoto discloses the structure of claim 1, 
wafer 1A of chip 1 with an insulating film 9 in Fig. 3I) comprises a cavity (cavity in the 9) formed therein, and wherein the solder pad (10) is disposed in the cavity (cavity in the 9).  
Regarding claim 17, Tsujimoto discloses a method, comprising:
forming a solder pad (UBM 10 in Fig. 3I) on a substrate (wafer 1A of chip 1, the wafer 1A is diced into chip 1 as described in [0052]), the solder pad (10) comprising sidewalls (upward edge portion of 10 as shown in Fig. 3I) extending up from a surface thereof (a surface of a middle flat portion of UBM 10).  
Regarding claim 18, Tsujimoto discloses the method of claim 17, further comprising:
forming a cavity (cavity in insulating film  9 in Fig. 3I) in the substrate (wafer 1A of chip 1 with the insulating film 9); and forming the solder pad (UBM 10) in the cavity.  
Regarding claim 20, Tsujimoto discloses the method of claim 17, further comprising:
depositing solder (6 in Fig. 3I) onto the solder pad (UBM 10); and melting the solder (heat treatment described in [0051]) on the solder pad (UBM 10), wherein a surface of the solder (a surface of flat part of the solder 6 near the upward edge portion of 10 in Fig. 3I), when melted, has an effective angle θEFF relative to the sidewalls (the upward edge portion of 10) of greater than 10 degrees.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 4, 7, 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Shinya Tsujimoto, (US 2012/0256312 A1, hereinafter Tsujimoto) in view of Pei-Haw Tsao et al., (US 10,163,827 B1, hereinafter Tsao).
Regarding claim 4, Tsujimoto discloses the structure of claim 1, 
Tsujimoto does not expressly disclose wherein the sidewalls (upward edge portion of 10 in Fig. 3I) are inset from edges of the solder pad (10).  
However, in the same semiconductor packing field of endeavor, Tsao discloses protrusion structures 166 implemented (inset) at edges of UBM layer 160 in Fig. 1L to suppress the propagation of cracks in an electrical connector 168 described Col. 5, line 37-41.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

	Tsao’s Fig. 1L, annotated. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Tsujimoto’s UBM layer with Tsao’s protrusion structures Tsao. 
Regarding claim 7, Tsujimoto discloses the structure of claim 1, 
Tsujimoto does not expressly disclose wherein the sidewalls comprise a different material from the solder pad (10). 
However, in the same semiconductor packing field of endeavor, Tsao discloses protrusion structures 166 implemented at edges of UBM layer 160 in Fig. 1L. Various material can be used for the protrusion structures 166 as described in Col. 5, line 54-59. Since the protrusion structures 166 is implemented in separate process with forming the UBM layer 160. Therefore, protrusion structures 166 do not require same material as the UBM layer 160, different material from the UBM layer 160 can be selected to make protrusion structures 166. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Tsujimoto’s UBM layer with Tsao’s protrusion structures having different material from Tsujimoto’s UBM layer since the substitution of a known equivalent (Tsao’s protrusion structure material) for another known equivalent (Tsujimoto’s UBM material) is prima facie case of obviousness. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See MPEP 2144.07.
Regarding claim 12, Tsujimoto discloses a structure (in Fig. 3I), comprising:
a first chip (chip 1) comprising a first solder pad (UBM 10);
5 on a wiring board 4), wherein at least one of the first solder pad (UBM 10) and the second solder pad (5) has sidewalls (upward edge portion of 10) extending up from a surface thereof (a surface of a middle flat portion of UBM 10);
solder (6) forming at least one solder connection (connection to wiring board 4) between the first solder pad (UBM 10) and the second solder pad (5).
Tsujimoto does not expressly second solder pad (5) is a pad on a second chip.  
However, in the same semiconductor packing field of endeavor, Tsao discloses a device element formed in a second substrate 202 with a second conductive pad 204 in Fig. 1L described in Col. 6, lines 35-36.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include a chip in Tsujimoto’s wiring board according to Tsao’s teaching to stack multiple chips together to make smaller foot print. 
Regarding claim 13, Tsujimoto modified by Tsao discloses the structure of claim 12,
wherein both the first solder pad (Tsujimoto’s UBM 10) and the second solder pad (Tsujimoto’s 5 can also have UBM 10 configuration) have sidewalls (Tsujimoto’s upward edge portion of 10) extending up from a surface thereof (a surface of a middle flat portion of Tsujimoto’s UBM 10).  
Regarding claim 14, Tsujimoto modified by Tsao discloses the structure of claim 12,
Tsujimoto does not expressly disclose wherein the sidewalls (upward edge portion of 10 in Fig. 3I) are inset from edges of at least one of the first solder pad (10) and the second solder pad (Tsao’s pad 24 in Fig. 1L).  
However, Tsao further discloses protrusion structures 166 implemented (inset) at edges of UBM layer 160 in Fig. 1L to suppress the propagation of cracks in an electrical connector 168 described Col. 5, line 37-41.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Tsujimoto’s UBM layer with Tsao’s protrusion structures at least one of the first and second solder pads to suppress the propagation of cracks in an electrical connector described Col. 5, line 37-41 by Tsao. 
Regarding claim 15, Tsujimoto modified by Tsao discloses the structure of claim 12, 
 wherein the sidewalls (Tsujimoto’s upward edge portion of 10 in Fig. 3I) extend up from at least one of the first solder pad (Tsujimoto’s 10) and the second solder pad (Tsujimoto’s 5 can also have UBM 10 configuration) at an angle of greater than 10 degrees (as shown in Fig. 3I).  
Regarding claim 16, Tsujimoto discloses the structure of claim 12, 
Tsujimoto does not expressly disclose wherein the sidewalls comprise a different material from at least one of the first solder pad (Tsujimoto’s 10) and the second solder pad (Tsujimoto’s 5 can also have UBM 10 configuration). 
However, Tsao further discloses protrusion structures 166 implemented at edges of UBM layer 160 in Fig. 1L. Various material can be used for the protrusion structures 166 as described in Col. 5, line 54-59. Since the protrusion structures 166 is 160. Therefore, protrusion structures 166 do not require same material as the UBM layer 160, different material from the UBM layer 160 can be selected to make protrusion structures 166. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Tsujimoto’s UBM layer with Tsao’s protrusion structures having different material from Tsujimoto’s UBM layer since the substitution of a known equivalent (Tsao’s protrusion structure material) for another known equivalent (Tsujimoto’s UBM material) is prima facie case of obviousness. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See MPEP 2144.07.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Shinya Tsujimoto, (US 2012/0256312 A1, hereinafter Tsujimoto) in view of Chung-Shi Liu et al., (US 2011/0049705 A1, hereinafter Liu).
Regarding claim 5, Tsujimoto discloses the structure of claim 1, 
Tsujimoto does not expressly disclose wherein the sidewalls (upward edge portion of 10 in Fig. 3I) are vertical.  
However, in the same semiconductor packing field of endeavor, Liu discloses a UBM layer 28 has vertical sidewalls in Fig. 2 described in [0030]. 

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

	Liu’s Fig. 2, annotated. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Tsujimoto’s UBM layer with Liu’s vertical sidewalls to minimize the size of connection.

Claims 9-10 is rejected under 35 U.S.C. 103 as being unpatentable over Shinya Tsujimoto, (US 2012/0256312 A1, hereinafter Tsujimoto).
Regarding claim 9, Tsujimoto discloses the structure of claim 8, 
Tsujimoto does not expressly disclose wherein the cavity (cavity in the 9 in Fig. 3I) is formed having a depth D of from 1 µm to 10 µm and ranges therebetween, and a width W of from 30 µm to 300 µm and ranges therebetween.
However, Applicant has not shown that the claimed cavity size produces a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art.  It has been held that is not inventive by change the size in view of In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); In Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), see MPEP 2144.04.
Regarding claim 10, Tsujimoto discloses the structure of claim 1, further comprising:
solder (6 in Fig. 3I) disposed on the solder pad (UBM 10),
Tsujimoto does not expressly disclose wherein the solder (6) has a thickness of from 3 µm to 10 µm, and ranges therebetween.
However, Applicant has not shown that the claimed thickness range produces a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art.  It has been held that is not inventive to discover the optimum range by routine experimentation (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II).  Thus, it would have been obvious to add the claimed range to the rest of the claimed invention.

Claims 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Shinya Tsujimoto, (US 2012/0256312 A1, hereinafter Tsujimoto) in view of Tymon Barwicz et al., (US 9,466,590 B1, hereinafter Barwicz).
Regarding claim 11, Tsujimoto discloses the structure of claim 1, 
wherein the sidewalls (upward edge portion of 10 in Fig. 3I) are present along at least one of  i)…, ii)… and iii) the solder pad (UBM 10).
Tsujimoto does not expressly disclose further comprising: a solder reservoir pad connected to the solder pad (UBM 10) by a conduit pad,
However, in the same semiconductor packing field of endeavor, Barwicz discloses a solder reservoir pad 24 connected to a solder pad 12 by a conduit pad 22 in Fig. 2A described in Col. 5, lines 4-11. 

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

	Barwicz’s Fig. 2A, annotated. 	
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Tsujimoto’s UBM layer with Barwicz’s solder reservoir pad 24 and conduit pad connected to the Tsujimoto’s UBM layer to allow excess solder flow between solder pad and solder reservoir pad to avoid forming a connection between adjacent connection sites described in Col., 5, lines 42-46 by Barwicz. 
Regarding claim 19, Tsujimoto discloses the method of claim 17, further comprising:
formign the sidewalls (upward edge portion of 10 in Fig. 3I) along at least one of i)…, ii)… and iii) the solder pad (UBM 10).
Tsujimoto does not expressly disclose forming a solder reservoir pad on the substrate; forming on a conduit pad the substrate connecting the solder reservoir pad to the solder pad (UBM 10);
However, in the same semiconductor packing field of endeavor, Barwicz discloses forming a solder reservoir pad 24; forming conduit pad 22 connecting the solder reservoir pad 24 to the solder pad 12 in Fig. 2A described in Col. 5, lines 4-11. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Tsujimoto’s UBM layer with Barwicz’s solder reservoir pad 24 and conduit pad connected to the Tsujimoto’s UBM layer to allow excess solder Barwicz. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARUN LU whose telephone number is (571)270-0164.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/FARUN LU/Primary Examiner, Art Unit 2898